     Case 2:14-cv-02952 Document 24 Filed 10/27/20 Page 1 of 6 PageID #: 1188

                 IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

DARLENE CHAMPION and
JON CHAMPION,

                           Plaintiffs,

v.                                                   Civil Action No. 2:14-cv-02952

ETHICON, INC., et al.,

                           Defendants.

                      MEMORANDUM OPINION AND ORDER


        On May 24, 2018, a Notice of Death was filed by plaintiffs’ counsel suggesting

the death of Darlene Champion during the pendency of this civil action. [ECF No. 11].

On December 7, 2018, defendants filed a Motion to Dismiss for failure to substitute

the deceased party. [ECF No. 21].

        Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”)

# 308 (Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc.

Pelvic Repair System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time

to substitute a proper party for the deceased party has expired and there has been no

motion to substitute the deceased party.

        I.    Background

        This action resides in one of seven MDLs originally assigned to me by the

Judicial Panel on Multidistrict Litigation concerning the use of transvaginal surgical

mesh to treat pelvic organ prolapse (“POP”) and stress urinary incontinence (“SUI”).

This particular case involves Georgia co-plaintiffs, one of whom, Ms. Champion, was


                                           1
   Case 2:14-cv-02952 Document 24 Filed 10/27/20 Page 2 of 6 PageID #: 1189

implanted at Stella Regional Medical Center in Waycross, Georgia with the TVT-O,

a mesh product manufactured by Ethicon, Inc. Short Form Compl. [ECF No. 1] ¶¶ 1-

11. On May 24, 2018, plaintiffs’ counsel filed a Notice of Death noting that Ms.

Champion died during the pendency of this action. [ECF No. 11].

      II.    Legal Standards

             a. Rule 25

      Rule 25 governs the process for substituting or dismissing a case after a

plaintiff has died. See Fed. R. Civ. P. 25. The rule provides:

             If a party dies and the claim is not extinguished, the court
             may order substitution of the proper party. A motion for
             substitution may be made by any party or by the decedent’s
             successor or representative. If the motion is not made
             within 90 days after service of a statement noting the
             death, the action by or against the decedent must be
             dismissed.

Fed. R. Civ. P. 25(a)(1). This rule also states that, “[a] motion to substitute, together

with a notice of hearing, must be served on the parties as provided in Rule 5 and on

nonparties as provided in Rule 4. A statement noting death must be served in the

same manner.” Fed. R. Civ. P. 25(a)(3). The above-mentioned 90-day clock does not

begin to run until the decedent’s successors or representatives are served with a

statement noting death. See Farris v. Lynchburg, 769 F.2d 958, 962 (4th Cir. 1985).

If the successor or representative is party to the action, service must be made on the

party’s attorney. Fed. R. Civ. P. 5(b)(1).

      Whether a claim is extinguished is determined by the substantive law of the

jurisdiction in which the cause of action arose. See Robertson v. Wegmann, 436 U.S.

584, 587 n.3 (1991) (explaining that a claim is not extinguished if the jurisdiction

allows the action to survive a party’s death). Traditionally, state statutes expressly

                                             2
   Case 2:14-cv-02952 Document 24 Filed 10/27/20 Page 3 of 6 PageID #: 1190

state whether a claim survives a deceased party and to whom survivorship is allowed.

Id. at 589. If a case includes multiple plaintiffs, the death of one plaintiff does not

cause an abatement of the claims for the remaining parties. See Fed. R. civ. P. 25(a)(2)

(“After a party’s death, if the right sought to be enforced survives only to or against

the remaining parties, the action does not abate, but proceeds in favor of or against

the remaining parties.”).

              b. PTO # 308

      In Pretrial Order (“PTO”) # 308, the court required that “[f]or any case

in which plaintiff’s counsel subsequently learns of the death of his or her client,

plaintiff’s counsel shall file the suggestion of death within 120 days of counsel’s

learning of the death.” Pretrial Order # 308, p. 3, 2:12-md-2327 [ECF # 6218].

In addition, the court directed that

         within the same 120-day period, plaintiff’s counsel must serve
         the suggestion of death on the parties and appropriate
         nonparties as described above, and file proof of such service
         with the court. The ninety-day substitution period provided by
         Rule 25(a) will commence upon the filing and proper service of
         the suggestion of death. In the event that plaintiff’s counsel
         fails to file the suggestion of death and properly serve it on the
         appropriate nonparties, the ninety-day substitution period will
         commence 120 days after the entry of this Order or 120 days
         after counsel’s learning of the death of his or her client,
         whichever is later.

Id. at 3–4.

      While this burden is on plaintiffs’ counsel, defendants’ counsel may

also file a suggestion of death on the record. “The filing of the suggestion of

death by defendant’s counsel places plaintiff’s counsel on notice of his or her

client’s death, and therefore commences the 120-day period within which



                                            3
   Case 2:14-cv-02952 Document 24 Filed 10/27/20 Page 4 of 6 PageID #: 1191

plaintiff’s counsel must serve the suggestion of death on the appropriate

nonparties.” Id. at 4.

             c. Choice of Law

      If a plaintiff files her claim directly in the MDL in the Southern District of

West Virginia, the court consults the choice-of-law rules of the state where the

plaintiff was implanted with the product. See Sanchez v. Boston Scientific Corp.,

2:12-cv-05762, 2014 WL 202787, at *4 (S.D. W. Va. Jan. 17, 2014) (“For cases that

originate elsewhere and are directly filed into the MDL, the court will follow the

better-reasoned authority that applies the choice-of-law rules of the originating

jurisdiction, which in our case is the state in which the plaintiff was implanted with

the product.”). Ms. Champion underwent implantation surgery in Georgia. Thus, the

choice-of-law principles of Georgia guide the court’s choice-of-law analysis.

      Georgia applies the rule of lex loci delecti to resolve conflicts-of-law issues.

Dowis v. Mud Slingers, Inc., 621 S.E.2d 413, 414 (Ga. 2005). Under this traditional

rule, a tort action is governed by the substantive law of the state where the tort was

committed. Id. Here, Ms. Champion had the TVT-O implanted in Georgia and she

continues to live in Georgia. Thus, I apply Georgia’s substantive law to this case.

      III.   Analysis


      The plaintiffs filed a Notice of Death on May 24, 2018, noting the Ms.

Champion died while this litigation was pending. [ECF No. 11]. On September 7,

2018, the plaintiffs filed proof of service of the Notice of Death on Kenneth Eddie

Murray, Stacy Griffin, Jennifer Murray, and Jon Champion. [ECF Nos. 12–15]. All

were personally served with the Notice of Death. Id. Pursuant to Rule 25(a)(1) and



                                           4
   Case 2:14-cv-02952 Document 24 Filed 10/27/20 Page 5 of 6 PageID #: 1192

PTO # 308 the time for substituting any party or non-party for the deceased plaintiff

has passed.


      Rule 25(a)(1) provides the sole procedural device allowing decedent’s successor

or representative to step into Ms. Champion’s shoes and pursue litigation on her

behalf. See Fed. R. Civ. P. 25(a)(1) (“A motion for substitution may be made by any

party or by the decedent’s successor or representative.”). Neither Mr. Champion nor

any non-party successor or representative has complied with the substitution

requirements of Rule 25(a)(1) within the time requirements as set forth in Rule 25(a)

and PTO # 308. Accordingly, the court ORDERS that defendants’ Motion to Dismiss

[ECF No. 21] is GRANTED in part insofar as the claims of Darlene Champion are

DISMISSED without prejudice.


      While failure to comply with Rule 25(a)(1) prevents Mr. Champion from

pursuing claims on Ms. Champion’s behalf, Rule 25(a)(2) does not prevent Mr.

Champion from pursuing claims on his own behalf. See Fed. R. Civ. P. 25(a)(2) (“After

a party’s death, if the right sought to be enforced survives only to or against the

remaining parties, the action does not abate, but proceeds in favor of or against the

remaining parties.”). In this matter, only Mr. Champion’s claim for loss of consortium

remains. While Mr. Champion’s claim for loss of consortium is derivative of Ms.

Champion’s claim under Georgia Law, Miller v. Ford Motor Co., 653 S.E.2d 82, 85

(Ga. Ct. App. 2007), a dismissal for failure of the injured spouse to act in a timely

manner does not automatically dismiss a claim for loss of consortium, see Huddle v.

Heindel, 821 S.E.2d 61, 68 (Ga. Ct. App. 2018) (the running of statute of limitations

on the underlying claim does not bar a derivative loss of consortium claim); see also


                                          5
   Case 2:14-cv-02952 Document 24 Filed 10/27/20 Page 6 of 6 PageID #: 1193

Beamon v. Mahadevan, 766 S.E.2d 98, 101 n.8 (Ga. Ct. App. 2014). Accordingly,

defendants’ Motion to Dismiss [ECF No. 21] is DENIED in part to the extent

defendants seek an order dismissing Mr. Champion.


         IV.   Conclusion


         In summary, it is ORDERED that defendants’ Motion to Dismiss [ECF No. 21]

is GRANTED in part and DENIED in part. The claims of the plaintiff Darlene

Champion are DISMISSED without prejudice pursuant to Rule 25(a)(1) and PTO

# 308.

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record

any unrepresented party.

                                         ENTER: October 27, 2020




                                           6
